Exhibit 10.2

 

[g118122kii001.jpg]

 

 

 

May 13, 2011

 

Robert A. Bailenson

8 Halyard Court

Cold Spring Harbor, NY 11724

 

Dear Rob,

 

Congratulations on your promotion to Chief Financial Officer of Assured Guaranty
Ltd. and Assured Guaranty Corp. (the “Assured Guaranty Companies”).  You
currently serve as Chief Accounting Officer of the Assured Guaranty Companies
pursuant to the terms of an employment agreement by and between you and those
companies as amended and restated effective January 1, 2009 (the “Employment
Agreement”).

 

Pursuant to the terms of this letter, you shall continue to retain the function
of principal accounting officer of the Assured Guaranty Companies until such
time, if ever, as a replacement is named for such position by the Assured
Guaranty Companies, and you shall assume your new position as Chief Financial
Officer of the Assured Guaranty Companies effective June 1¸ 2011.  You shall
have such powers and duties consistent with your current position as Chief
Accounting Officer and consistent with the announcement of your position as
Chief Financial Officer, and you shall answer to and be subject to the
directions of the Chief Executive Officer of Assured Guaranty Ltd.

 

By signing and returning this letter, you (i) agree to the changes described in
this letter, (ii) agree that the change in your responsibilities, title and
status as described in this letter will not constitute a reduction in those
responsibilities, title or status (as described in paragraph 10(d) of the
Employment Agreement), and (iii) permanently waive any claim that the changes
described in this letter provide a basis for your terminating your employment
due to a Good Reason Resignation under paragraph 10 (e) of the Employment
Agreement (including, without limitation, waiver of any claim that the changes
in this letter constitute the assignment of duties inconsistent with your title,
duties, and responsibilities as Chief Accounting Officer).

 

Except as otherwise provided in this letter, the terms of your employment shall
remain the same as currently in effect, and the terms of the Employment
Agreement, as modified by the waiver letter dated April 21, 2011 executed by
you, shall remain in full force and effect.

 

 

 

Assured Guaranty Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  30 Woodbourne Avenue, 5th Floor

 

 

  main

 

441 279 5700

 

 

  info@assuredguaranty.com

 

 

  www.assuredguaranty.com

 

  Hamilton HM 08

 

 

  fax

 

441 279 5701

 

 

 

 

 

 

 

  Bermuda

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

If you have questions about this letter, please contact the undersigned.  If you
agree to the terms of this letter, please return a signed copy of the letter to
the undersigned.

 

Very truly yours,

 

ASSURED GUARANTY LTD.

 

 

By:

  /s/ James M. Michener

 

Name:

James M. Michener

Title:

General Counsel

 

 

 

 

I agree to the terms of this Letter:

 

 

 

 

  /s/ Robert A. Bailenson

 

Robert A. Bailenson

 

Date:

  May 13, 2011

 

 

2

--------------------------------------------------------------------------------